 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   C.M.E. O/B/O W.P.B.,

 8                              Plaintiff,                 CASE NO. 2:19-cv-02019-RAJ-BAT

             v.                                            ORDER
 9

10   SHORELINE SCHOOL DISTRICT,

11                              Defendant.

12
            Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
13   United States Magistrate Judge, any objections or responses to that, and the remaining record,

14   the Court finds and ORDERS:
            (1)     The Court ADOPTS the Report and Recommendation.
15
            (2)     The ALJ’s December 2, 2019 Order (AR 0002-0008) overriding Parent’s refusal
16   to consent to the District’s proposed initial evaluation of Student is AFFIRMED and Parent’s

17   motion for summary judgment (Dkt. 38) is DENIED.
            (3)     The Clerk is directed to send copies of this Order to the parties and to Judge
18
     Tsuchida.
19

20          Dated this 21st day of June, 2021.

21

22                                                        A
23                                                        The Honorable Richard A. Jones
                                                          United States District Judge


     ORDER - 1
